Citation Nr: 0005708	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-12 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1951.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the RO.  

In November 1998, the Board remanded this matter for 
additional development of the record.  

In the previous remand, the Board specifically noted that it 
was apparent that the appellant wished to pursue a claim for 
accrued benefits.  As this issue has not been developed for 
appellate review, it is once again referred back to the RO 
for appropriate action.  



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development of the record in November 1998 
essentially for failure to properly comply with the 
procedural requirements for the development of the 
appellant's claim under 38 C.F.R. § 3.311 (1999) as mandated 
by the United State Court of Appeals for Veterans Claims 
(Court) in Hilkert v. West, 11 Vet. App. 284 (1998).  

According to Hilkert, all relevant factors must be considered 
when reviewing a claim of service connection for a radiogenic 
disease, including:  (1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease, 
taking into account any known limitations in the dosimetry 
devices employed in its measurement or the methodologies 
employed; (2) the relative sensitivity of the involved tissue 
to induction, by ionizing radiation, of the specific 
pathology; (3) the veteran's gender and pertinent family 
history; (4) the veteran's age at time of exposure; (5) the 
time lapse between exposure and onset of the disease; and (6) 
the extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease.  38 C.F.R. 3.311(e).  

In November 1998, the Board determined that the previous 
opinions expressed by the VA Chief Public Health and 
Environmental Hazards Officer and the VA Director of 
Compensation and Pension Service did not address all of the 
factors noted under 38 C.F.R. § 3.311(e).  Consequently, the 
Board directed the RO to proceed with full development of the 
appellant's claim in accordance with the provisions of 
38 C.F.R. § 3.311, to include forwarding the veteran's claims 
folder to the VA Under Secretary for Benefits, who, in turn, 
was to be requested to obtain an advisory medical opinion 
from the VA Under Secretary for Health as to whether it was 
at least as likely as not that the veteran's lymphoma 
resulted from exposure to ionizing radiation in service.  

Based on a review of the evidence of record, the RO failed to 
follow the directives of the November 1998 remand order.  
Specifically, the RO did not forward the veteran's claims 
folder for review and issuance of an advisory medical 
opinion.  The RO is advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where compliance with the remand orders of 
the Board or the Court has not been achieved, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
appellant's claim must be remanded once again in order to 
obtain the necessary informed medical opinion as to the 
likely etiology of the veteran's lymphoma.  In addition, all 
pertinent medical records should be obtained for review.  

In addition, the appellant has recently submitted other 
medical evidence in support of her claim of service 
connection for the cause of the veteran's death.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain the names, addresses and 
approximate dates of treatment of all 
health care providers, VA and private, 
who treated the veteran for lymphoma.  
When the appellant responds and provides 
any necessary authorizations, the RO 
should obtain copies of all treatment 
records from the named health care 
providers.  All records obtained should 
be associated with the claims folder.  

2.  The RO should proceed with full 
development of the appellant's claim in 
accordance with the provisions of 
38 C.F.R. § 3.311.  This should include 
forwarding the veteran's claims folder to 
the VA Under Secretary for Benefits, who 
should be requested to obtain an advisory 
medical opinion from the VA Under 
Secretary for Health as to whether it is 
at least as likely as not that the 
veteran's lymphoma resulted from exposure 
to ionizing radiation in service.  Such 
opinion must discuss all of the factors 
described in 38 C.F.R. § 3.311(e).  

3.  After the development requested 
hereinabove has been completed, the RO 
should again review the appellant's 
claim, to include particular attention to 
the provisions of 38 C.F.R. § 3.311.  If 
any action taken remains adverse to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




